Exhibit 10.1 THIS AMENDMENT TO THE COFACE FACILITY AGREEMENT (this “Amendment”), dated as of [07 May] 2015 (the “Effective Date”), is made by and among IRIDIUM COMMUNICATIONS INC., a Delaware corporation (the “Parent”), IRIDIUM SATELLITE LLC, a Delaware limited liability company, as borrower (the“Borrower”), THE GUARANTORS under and as defined in the COFACE Facility Agreement referred to below, and SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (in this capacity the “COFACE Agent”) and is made with reference to the COFACE Facility Agreement, dated as of October 4, 2010 and as amended and restated as of May 2, 2014, by and among the Parent, the Borrower, the other Obligors party thereto, the Lenders party thereto, the COFACE Agent and DEUTSCHE BANK TRUST COMPANY AMERICAS as security agent and trustee for the Secured Parties (as amended, restated, supplemented, replaced or otherwise modified from time to time, the “COFACE Facility Agreement”). agreement: 1. Definitions; Interpretation Definitions Capitalised terms defined in the COFACE Facility Agreement have, unless expressly defined in this Amendment, the same meaning in this Amendment. Construction The principles of construction set out in Clause 1.2 (Construction) of the COFACE Facility Agreement will have effect as if set out in this Amendment. 2. Amendment Effective as of the Effective Date, the COFACE Facility Agreement is hereby amended by deleting Clause 20.8 (UK establishment) in its entirety and replacing it with the following: “20.8 [Reserved]” 3. DIRECTION The COFACE Agent (at the direction of the Majority Lenders) hereby directs Deutsche Bank Trust Company Americas, as Security Agent, to consent to charter capital increases in OOO Iridium Service from time to time pursuant to (a) Clause 7.1(b)(i) of that certain Pledge of Participation Interest Agreement, dated as of October 30, 2013, between the Borrower and the Security Agent (as amended, restated, supplemented, replaced or otherwise modified from time to time, the “Russian Pledge Agreement”) and (b) paragraph (m) of the definition of Permitted Disposal, by entering into addenda to the Russian Pledge Agreement substantially in the form attached hereto as Exhibit A from time to time as requested by the Borrower. 1 4. Representations Representations The representations set out in this Clause 4 (Representations) are made by each Obligor on the date of this Amendment to each Finance Party. Powers and authority It has the power to enter into, perform and deliver, and has taken all necessary action to authorise the entry into, performance and delivery of, this Amendment and the transactions contemplated by this Amendment. Legal validity Subject to the Legal Reservations, the obligations expressed to be assumed by it in this Amendment are legal, valid, binding and enforceable obligations. Non-conflict The entry into and performance by it of, and the transactions contemplated by, this Amendment do not and will not conflict with: (a) any law or regulation applicable to it; (b) its constitutional documents; or (c) any agreement or instrument binding upon it or any of its assets or constitute a default of termination event (however described) under any such agreement or instrument where such circumstance has or is reasonably likely to have a Material Adverse Effect. Authorisations All authorisations required by it in connection with the entry into, performance, validity and enforceability of, and the transactions contemplated by, this Amendment have been obtained or effected (as appropriate) and are in full force and effect. Governing law and enforcement (a) Subject to the Legal Reservations, the choice of governing law of this Amendment will be recognised and enforced in its Relevant Jurisdictions. (b) Subject to the Legal Reservations, any judgment obtained in relation to this Amendment will be recognised and enforced in its Relevant Jurisdictions. COFACE Facility Agreement Unless a representation and warranty set out in Clause 20 (Representations) of the COFACE Facility Agreement is expressed to be given at a specific date, each Obligor makes the representations and warranties set out in Clause 20 (Representations) of the COFACE Facility Agreement (other than the representations and warranties in Clauses 20.14(a), (b) and (c) (Original Financial Statements), 20.18 (Taxation) and 20.24 (Shares and Material Companies) of 2 the COFACE Facility Agreement) on the Effective Date, in each case as if references to the COFACE Facility Agreement are references to the COFACE Facility Agreement, as amended hereby, with reference to the facts and circumstances then existing, provided that, in the case of those representations and warranties contained in Clause 20.13 (No misleading information) of the COFACE Facility Agreement, such representations and warranties are made only with respect to any subsequent and new information delivered under the COFACE Facility Agreement since the last period where such representation and warranty was made or deemed to be made under the COFACE Facility Agreement. 5. CONDITIONS TO EFFECTIVENESS This Amendment shall become effective on the Effective Date upon the due execution of a signature page to this Amendment by each of the Parent, the Borrower, the other Obligors and the COFACE Agent on behalf of the Finance Parties and delivery of each party’s respective signature pages to each of the other parties hereto. 6. Governing law; jurisdiction, etc.
